Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Just (US 20120147571), in view of Otsuki (US 7639513), in further view of Hwang (US 8987872), in further view of Lo (US 20130094155).
Regarding claim 1, Just discloses, in figures 9 – 16, a semiconductor device comprising: 
one or more dies (integrated circuits 46) coupled to a first circuit board (PCB 48); 
a flexible circuit board (flexible circuit 26) folded over the one or more dies (46) to form at least two walls (walls formed between splits 60, figure 10) and a cover (top planar portion of FPC 26), the flexible board electrically coupled to the first circuit board; and 

Just does not explicitly disclose a lower component surface of at least one of the one or more additional components is below an upper die surface of at least one of the one or more dies, and an upper component surface of the at least one of the one or more additional components is above the upper die surface; and a rigid frame applied to an outer surface of the at least two walls and cover formed by the flexible circuit board; a tab extending from at least one of the at least two walls to provide a physical connection with the first rigid base circuit board; the rigid frame including an aperture positioned over the cover.
Otsuki teaches a lower component surface (lower surface of component 3 on the upper portion of the device, figure 5) of at least one of the one or more additional components is below an upper die surface (upper surface of component 3 on the lower portion of the device, figure 5) of at least one of the one or more dies, and an upper component surface (upper surface of component 3 on the upper portion of the device) of the at least one of the one or more additional components is above the upper die surface (upper surface of the component 3 in the lower portion of the device).
It would have been obvious to one having skill in the art at the effective filing date of the invention to rearrange the components with different thickness on the circuit board, as suggested by Otsuki, in order to accommodate all the thickness of the required components of the circuitry into the limited space of the device.

It would have been obvious to one having skill in the art at the effective filing date of the invention to include a metal frame outside of the circuit board, as suggested by Hwang, in order to provide a mechanical support and protection to the thin circuit board (704) in the electronic device as shown in figure 10.
Lo teaches a tab (connector section 18, Fig. 4) extending from at least one of the at least two walls (flexible wall of the circuit board comprising portions 15 and 16) to provide a physical connection with the first rigid base circuit board (14); the rigid frame (body 11) including an aperture (opening on top surface of body 11 for the protruding of connector 12) positioned over the cover.
It would have been obvious to one having skill in the art at the effective filing date of the invention to provide a connecting portion on circuit boards in order to make electrical connection between the circuit boards.  It is also obvious to one having ordinary skill in the art to provide an opening on the wall of the housing to provide access to a connector on the circuit board for the electrical connection with device outside.

Regarding claim 2, Just, in view of Otsuki and Hwang, discloses the claimed invention as set forth in claim 1.  Just further discloses the flexible circuit board is folded out of a continuous flexible circuit substrate to form four walls and the cover (see walls and planar top cover of flexible circuit 26 in figures 10 and 12). 

Regarding claim 3, Just, in view of Otsuki and Hwang, discloses the claimed invention as set forth in claim 1.  Just further discloses the flexible circuit board includes an electromagnetic interference (EMI) shield layer (EMI structure, paragraph 33; metal frame 68, figure 16). 

Regarding claim 4, Just, in view of Otsuki and Hwang, discloses the claimed invention as set forth in claim 3.  Just further suggests the flexible circuit board is formed into an EMI shield structure (besides having metal frame 68, flex circuit 26 is used as a radio-frequency shielding, paragraph 45; flex circuit shield 26, paragraph 52). 

Regarding claim 5, Just, in view of Otsuki and Hwang, discloses the claimed invention as set forth in claim 1.  Just further suggests the one or more dies include a processor die (integrated circuit with clocks, paragraph 32) and a memory die (memory circuit, paragraph 32). 

Regarding claim 6, Just, in view of Otsuki and Hwang, discloses the claimed invention as set forth in claim 1.  Just further discloses the flexible circuit board includes components on both sides of the cover (figure 20). 

Regarding claim 7, Just, in view of Otsuki and Hwang, discloses the claimed invention as set forth in claim 1.  Just further suggests the flexible circuit board includes a bent edge with a bend radius of approximately three times a thickness of the flexible 

Regarding claim 8, Just, in view of Otsuki and Hwang, discloses the claimed invention as set forth in claim 1.  Just further suggests the flexible circuit board includes at least one flexible circuit board electrical contact (32, figure 7) disposed on the tab (the tab is an electrical connector as discussed in claim 1); and the flexible circuit board includes one or more signal routings to transport signals between the one or more dies and the first rigid base circuit board via the flexible circuit board electrical contact (the flexible circuit contact 16 is for signal transmission between first circuit board 14 and second circuit board 15; paragraph 38). 

Regarding claim 9, Just, in view of Otsuki and Hwang, discloses the claimed invention as set forth in claim 8.  Just further suggests a solder paste (solder 54, paragraph 44) is disposed between the flexible circuit board electrical contact (figure 8) and a first circuit board contact (contact on circuit board 48 for the trace 50, paragraph 44); and the solder paste is reflowed to provide an electrical and mechanical connection between the flexible circuit board electrical contact and the first circuit board contact (solder 54 electrically connect flex circuit 26 and PCB 48). 

Regarding claim 10, Just, in view of Otsuki and Hwang, discloses the claimed invention as set forth in claim 1.  Just further discloses a fixture block (68, figure 15) to fold the flexible circuit board into a desired enclosure shape. 

Regarding claim 11, Just, in view of Otsuki and Hwang, discloses the claimed invention as set forth in claim 1.  Just further discloses the flexible circuit board includes a structural reinforcement layer (68, figure 15). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289.  The examiner can normally be reached on M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BINH B TRAN/Primary Examiner, Art Unit 2848